304 F.2d 880
Edward SCHENKER and David Schenker, on behalf of themselvesand all other stockholders of the Cumulative Preferred Stockwithout par value $3.50 Series and Cumulative PreferredStock without par value $4.50 Series of E. I. du Pont deNemours & Company Incorporated, Plaintiffs,v.E. I. DU PONT DE NEMOURS & COMPANY, INCORPORATED, et al., Defendants.
No. 396, Docket 27646.
United States Court of Appeals Second Circuit.
Argued July 5, 1962.Decided July 5, 1962.

David Schenker, New York City, for plaintiffs.
John E. F. Wood, New York City (Dewey, Ballantine, Bushby, Palmer & Wood, New York City), on the brief for defendants.
Before LUMBARD, Chief Judge, and KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the District Court for the Southern District of New York, which, on July 3, 1962, denied the application of the plaintiffs to enjoin the du Pont Company from proceeding with the distribution of twenty-three million shares of General Motors common stock to the holders of du Pont common stock which is scheduled to be made on July 9, 1962.  We agree with Judge Palmieri that in any event the plaintiffs have an adequate remedy at law and that the plaintiffs have 'failed to show that a denial of the motion for temporary injunction will cause the preferred shareholders irreparable injury whereas defendants have shown that a preliminary injunction would cause considerable injury to its common stockholders and other third parties.'


2
We suggest that this case should proceed to trial early this fall in the district court.